DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/27/20. Claims 8-9 are cancelled. Claims 14-16 are new. Claims 10-13 remain withdrawn. Claims 12-18 and 21-32 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claims 1 and 14, does temporal displacement mean the displacement as it happens over time or something else as the language does make this clear. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “and quantify the effects of the manipulation on the area of the skin” 
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear whether the manipulation of the skin in the “applying a manipulation” step is the application of external force or a separate step as applying an external for is a manipulation of the skin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al US 2015/0011895 in view of Barbour US 2010/0160849.
Regarding claim 1, Johnstone discloses a method for identifying locations of and quantifying effects of a skin manipulation on an area of skin having been treated, presently being treated, or expected to be treated with the manipulation ([FIG1]), comprising the steps of producing an external force to stimulate localized deformations on the area of skin ([¶33]); using an optical coherence elastography (OCE) system to measure temporal displacement profiles resulting from the localized deformations on the area of skin ([FIG3]); quantifying biomechanical properties of the area of skin based on an analysis of the temporal displacement profiles ([¶51]); and mapping one or more biomechanical properties the area of skin to identify the locations of and quantify the effects of the manipulation on the area of skin ([¶10]). 
 Johnstone does not specifically discloses performing these steps on a plurality of location on the area of skin. Barbour however teaches a similar evaluation system that measures a plurality of locations on an area ([¶76,77]) Barbour also teaches the skin manipulation ([¶] the skin manipulation is the injection of filler). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Johnstone with the teachings of Barbour in order to map the area of the face to later adjust skin volume ([¶76,77]).Regarding claim 3, Johnstone discloses the step of quantifying biomechanical properties comprises quantifying one or more of axial displacement, relaxation rate, relaxation process, frequency of the relaxation process, spectral properties, Young's modulus, elasticity, and viscosity ([¶7,51] elastic properties are determined, specifically elasticity).  
Regarding claim 14, Johnstone discloses a method for identifying locations of and quantifying effects of a skin manipulation on an area of skin having been treated, presently being treated, or expected to be treated with the manipulation ([FIG1]), comprising the steps of producing an external force to stimulate localized deformations on the area of skin ([¶33]); using an optical coherence elastography (OCE) system to measure temporal displacement profiles resulting from the localized deformations on the area of skin ([FIG3]); quantifying biomechanical properties of the area of skin based on an analysis of the temporal displacement profiles ([¶51]); and mapping one or more biomechanical properties the area of skin to identify the locations of and quantify the effects of the manipulation on the area of skin ([¶10]). 
 Johnstone does not specifically discloses performing these steps on a plurality of location on the area of skin. Barbour however teaches a similar evaluation system that measures a plurality of locations on an area ([¶76,77]). Barbour also teaches performing the measurements before the manipulation of skin, then applying a manipulation to at least one area of skin within the target area, to produce at least one manipulated area of skin; producing an additional external force to stimulate additional localized deformations on the plurality of locations on the target area of skin, wherein the plurality of locations comprises at least one location on a manipulated area of skin; using an optical system to measure additional temporal displacement profiles resulting from the additional localized deformations located at each of the plurality of locations on the target area of skin during the additional localized deformation; quantifying and comparing biomechanical properties of each of the plurality of locations on the area of skin based on an analysis of the temporal displacement profiles at each of the plurality of locations resulting from the localized deformations before the manipulation was applied to the area of skin and an analysis of the additional temporal displacement profiles at leach of the plurality of locations resulting from the additional localized deformations after the manipulation was applied to the area of skin ([¶98] the face can be compared before and after the injection of filler to check the effectiveness. Johnstone discloses quantifying the deformations of the areas of the skin [¶51] so in view of the combination Johnstone with Barbour the steps of comparing the skin before and after manipulation or over several test can be used with the mapping of the biomechanical properties that Johnstone already performs. To put it another way, Johnstone discloses quantifying the deformation of the skin from a manipulation and stimuli and Barbour teaches repeating this process to compare across various trials or tests). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Johnstone with the teachings of Barbour to measure multiple points of the skin in the area or region of interest in order to adjust skin volume ([¶76,77]).
Regarding claim 4, 15 and 16, Barbour teaches the skin manipulation is an injection of a dermal filler or cross-linking of an injected dermal filler ([¶18,52]).  
Regarding claim 5, Johnstone discloses the step of visualizing changes in the area of skin and in the dermal filler as the injection or the cross-linking is occurring using an optical coherence tomography (OCT) system ([FIG3][¶51]).- 19 - 16891164v 1 109293/00087 Attorney Docket No.: UNIH-0063WO (109293.00087) PATENT APPLICATION (UHID 2015-068)  
Regarding claims 6 and 7, Barbour teaches the plurality of locations on the area of skin comprise locations with a cross-linked dermal filler and without a cross-linked dermal filler (Barbour teaches the fillers [¶18] and the device of Johnstone performs monitoring).  
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al US 2015/0011895 in view of Barbour US 2010/0160849 further in view of McLaughlin et al. US 2017/0328794.
Regarding claim 2, Johnstone discloses the step of producing an external force to stimulate localized deformations at each of the plurality of locations on the area of skin ([¶8] acoustic waves are used).  Johnstone does not specifically disclose the stimulation is by using focused air pulses. McLaughlin teaches a similar OCE system that uses air puffs as its stimulation ([¶21,105]) however; at the time the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the air pulses of McLaughlin in place of the ultrasonic stimulation of Johnstone because Applicant has not disclosed that focused air pulses provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the acoustic wave stimulus or the air puffs because both provide a stimulus or manipulation to the skin that allows for the quantification of elasticity. Therefore, it would have been an obvious matter of design choice to modify Johnstone to obtain the invention as specified in claim [(s) ].
Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the Johnstone and Barbour are not combinable, see pgs. 7 and 8, Examiner respectfully disagrees. Johnstone discloses a device for determining various conditions of the skin and uses an external force to do so. Similarly, Barbour teaches a device for determining various conditions of the skin, like wrinkles or collagen deficiency, and 
Regarding Applicant’s argument that Johnstone does not disclose measuring temporal displacement profiles resulting from localized deformation located at each of the plurality of locations on the area of skin during manipulation, see pg. 8, Examiner respectfully disagrees. Johnstone discloses applying an external force to the skin and measuring the displacement over time using OCE ([¶7,69,73,96]). Johnstone does generally disclose looking at more than one region ([¶92]) but does not specifically disclose doing this over multiple locations within the area being examined. Barbour, however; is relied upon to teach this features. Barbour teaches observing multiple areas within an area of interest and measuring deformation as a result of an external force or manipulation ([¶69,70,72]). 
Regarding Applicant’s arguments that Barbour is not directed to “a similar evaluation system”, see pg. 8, Examiner respectfully disagrees. Barbour is directed to a system that measures properties of the skin using an external force and an optical system ([¶70,72,186,187]) just like that of Johnstone. While Barbour does not provide OCE or OCT like Johnstone one of ordinary skill in the art would have looked to Barbour as it provides the advantage of measuring skin volume ([¶76,77])
Regarding Applicant’s arguments that there is no motivation to combine Johnstone and Barbour, see pg. 8, Examiner respectfully disagrees. Applicant specifically points out that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793